NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CHECKPOINT SYSTEMS, INC.,
Plaintiff-Appellant, -
V.
ALL-TAG SECURITY S.A. AND
ALL-TAG SECURITY AMERICAS, INC., "
Defendan,ts-Appellees,
AND
SENSORMATIC ELECTRONICS CORPORATION,
Defendant-Appellee.
2012-1085
Appeal from the United States District Court for the
Eastern District of Pennsy1vania in case no. 01-CV-2223,
Judge Petrese B. Tucker.
ON MOTION
ORDER
Al1-Tag Security S.A. and A11-Tag Security Americas,
Inc. move for an extension of time, until April 2, 2012, for

CHECKPOINT V. ALL TAG 2
the appellees to file their response brief, and for an exten-
sion of time, until Apri1 19, 2012, for Checkpoint SystemS,
Inc. to file its reply brief
Upon consideration thereof,
IT ls OR1)ERE1) THAT:
The motion is granted
FoR THE CoURT
MAR 0 2 2012 /s/ J an Horba1y
Date Jan Horb aly
Clerk
cc: Robert J. Palmersheirn, Esq.
M. Kelly Tillery, Esq. _
Theodore A. Breiner, Esq.
S2 1 U.S. COUR`ll‘:!)lFEPPEALS FOB
THE FEIJEHAL ClRCUlT
MAR U2 2012
JAN HORBAL\'
CLERK